DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 2015/0122493).
With respect to claim 1: Wood discloses a receiver (22, 40) to inductively couple a downhole device (26, 27) to a tubing encased conductor (TEC) (50; ¶ [0034]), the receiver comprising: 
an elongated housing (housing of 40 and outside surface of 22), wherein the housing is configured to be arranged physically proximate or touching an outer surface of the TEC (Fig. 1A); and 
a coupling conductor (first coil/conductor inside 40; ¶ [0034]) disposed within the housing and extending along a longitudinal axis of the housing (¶ [0034]), the coupling conductor is configured to extend along the longitudinal axis and in close proximity to a conductor (51) housed within the TEC (Fig. 1B) when the housing is arranged physically proximate or touching the outer surface of the TEC to expose the coupling conductor to a magnetic field formed externally to the TEC to excite a current in the coupling conductor (¶ [0034]).
	With respect to claim 2: Wood further discloses the current is used to provide power or for one-way or two-way communication via the coupling conductor (¶ [0034]).
With respect to claim 3: Wood further discloses a device coupling (conductor within 26, 27; ¶ 0034]) configured to electrically couple the downhole device to the coupling conductor and delivering the current to the downhole device (¶ [0034]).
With respect to claim 4: Wood further discloses the receiver (22, 40) is physically coupled to an outer surface of the TEC by a TEC retainer (“strapping” ¶ [0034]) without penetrating a pressure containing tube of the TEC to obtain physical proximity between the coupling conductor and the magnetic field (¶ [0034]; Fig. 1A), and wherein the housing is in physical contact with the outer surface of the TEC or is physically proximate to but not in physical contact with the outer surface of the TEC (¶ [0034]; Fig. 1A).
	With respect to claim 5: Wood further discloses the TEC retainer includes at least one of a clamp, band, bolt, adhesive, and metallic or non-metallic strapping type material that wraps about the receiver and the TEC (¶ [0034]; Fig. 1A).
With respect to claim 6: Wood further discloses the receiver is at least one of (a) mounted next to the TEC (Fig. 1A) and (b) mounted in a groove or channel provided in a downhole piece of equipment to achieve physical proximity and electrical coupling.
	With respect to claim 7: Wood further discloses the current provides a signal that is encoded to provide communication between the TEC and the downhole device (¶ [0036]).
With respect to claim 8: Wood further discloses the device coupling includes at least one of a device cable and a port (second coil/conductor of 40; ¶ [0034]), wherein the device cable is coupled at a first end to the coupling conductor and at a second end to the downhole device and has sufficient length for the downhole device to be located remote from the receiver, and wherein the port is mounted within the housing and is physically and/or electrically couplable with an interface of the downhole device (¶ [0034]).
	With respect to claim 9: Wood further discloses the coupling conductor is configured to: 
extend substantially parallel to the conductor housed within the TEC (¶ [0034]; Fig. 1A), 
at least partially surround the TEC, 
include a plurality of coils or loops (¶ [0034; Fig. 1A), 
include a plurality of coils that at least partially surround the TEC, and/or
include coils having legs that form a large majority of the coil and extend parallel to the conductor housed within the TEC with only a very small minority of each coil forming a bend at a top and bottom of the coil.
With respect to claim 10: Wood discloses a method of inductively coupling a downhole device (26, 27) to a tubing encased conductor (TEC) (50; ¶ [0034]), the method comprising: 
arranging a receiver (22, 40) relative to a TEC to expose a coupling conductor (first coil/conductor inside 40; ¶ [0034]) of the receiver to a magnetic field formed external to the TEC (¶ [0034]; Fig. 1A), wherein the coupling conductor is disposed within an elongated housing (housing of 40 and outside surface of 22) of the receiver and extends along a longitudinal axis of the housing (Fig. 1A), wherein the receiver is arranged with its housing physically proximate or touching an outer surface of the TEC (¶ [0034]; Fig. 1A) so that the coupling conductor is in close proximity to a core conductor (51) housed within the TEC (Fig. 1B) and the coupling conductor is oriented and formed for at least a majority of the coupling conductor to extend parallel to the core conductor (¶ [0034]; Fig. 1A), wherein a current is excited in the coupling conductor in response to the coupling conductor being exposed to the magnetic field (¶ [0034]; Fig. 1A).
With respect to claim 11: Wood further discloses providing at least one of power, one-way communication, or two-way communication via the current excited in the coupling conductor (¶ [0034]; Fig. 1A).
With respect to claim 12: Wood further discloses electrically coupling the downhole device to the coupling conductor for the downhole device to receive the current (¶ [0034]).
	With respect to claim 13: Wood further discloses arranging the receiver includes physically coupling (“strapping” ¶ [0034]) the receiver to an outer surface of the TEC without penetrating a pressure containing tube of the TEC (¶ [0034]; Fig. 1A).
With respect to claim 14: Wood further discloses physically coupling the receiver includes at least one of clamping, banding, bolting, adhesively attaching, wrapping about the receiver and the TEC, and mounting the receiver next to the TEC to achieve physical proximity and electrical coupling (¶ [0034]).
With respect to claim 15: Wood discloses a coupling ensemble to inductively couple a downhole device (26, 27) to a tubing encased conductor (TEC) (50), the coupling ensemble comprising:
a receiver (22, 40) having an elongated housing (housing of 40 and outside surface of 22) and a coupling conductor (first coil/conductor inside 40; ¶ [0034]) disposed within the housing and extending substantially parallel to a longitudinal axis of the housing (¶ [0034]; Fig. 1A); 
a downhole device (26, 27); and 
a device coupling to electrically couple the downhole device to the receiver conductor (conductor within 26, 27; ¶ 0034]), wherein, once physically proximate and electrically coupled to the TEC, the coupling conductor extends along and in close proximity to a core conductor (51) housed within the TEC (Fig. 1B) to expose the coupling conductor to a magnetic field formed externally to the TEC to excite a current in the coupling conductor (¶ [0034]; Fig. 1A).
	With respect to claim 16: Wood further discloses the downhole device receives the current via the device coupling (¶ [p0034]).
With respect to claim 17: Wood further discloses the receiver is physically coupled to an outer surface of the TEC by a TEC retainer (“strapping ¶ [0034]) without penetrating a pressure containing tube of the TEC to obtain physical proximity between the coupling conductor and the magnetic field (¶ [0034]; Fig. 1A).
With respect to claim 18: Wood further discloses the housing is in physical contact with an outer surface of the TEC or is physically proximate to but not in physical contact with the outer surface of the TEC (¶ [0034]; Fig. 1A).
With respect to claim 19: Wood further discloses the downhole device is configured to decode a signal received via the current and/or to encode a signal for transmission via the TEC to a remote system disposed in communication with the TEC (¶ [0036]).
With respect to claim 20: Wood further discloses the device coupling is an electrical cable having sufficient length for the downhole device to be located remote from the receiver, or the device coupling includes a port mounted within the housing (second coil/conductor of 40; ¶ [0034]), and the downhole device includes an interface configured to physically and/or electrically mate with the port to establish the electrical coupling (¶ [0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672